DETAILED ACTION

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claims 1-25 are pending.
Claim Objections
Claim 17 objected to because of the following informalities:  
-- SLA -- is abbreviated in claim 17.  
Appropriate correction is required.

Drawings
The drawings are objected to because of the following minor informalities:

Various component is are missing numerical labels and are not described in the specification e.g. CFS portal, User App LCM proxy, Mm, Mp, components within MEC Platform 560 MEC platform manager 530 in fig. 5

Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure 

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.



Claims 1-25 are rejected under 35 U.S.C. 112 (b) as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or joint inventor regards as the invention.

The following terms lack proper antecedent basis:
-- the SLA -- in claim 17.
The following claim language is not clearly understood:
Claim 1 recites “SLO”, “KPI”, “feature”, “feature controls” without clearly reciting what these terms are and what are these terms specifically 
Claim 1 recites “platform resources” without clearly reciting what constitutes the platform resources e.g. CPU, memory, VM, etc. Similar deficiency exist with respect to “subset of platform resources” in claim 7.
Claim 1 recites feature controls associated with platform resources of the edge computing device that are pre-allocated to the container. It is unclear if the “feature controls” or the “platform resources” are pre-allocated to the container. It is also unclear “pre-allocated” is referring to “before” which event.
Claim 1 recites “SLO defining usage of accessible feature” and “map the defined usage”. It is unclear what is being referred by defining usage and defined usage and if these are same or different from each other and simple usage (e.g. resource consumed). 
Claim 3 recites “resource improvement rate” without clearly reciting what is being referred by resource improvement rate (i.e. if the improvement rate refers to performance/efficiency improvement of the resource or resource allocation /deviation improvement rate.
Claim 4 recites “adjust mapping of the defined usage of the accessible feature to the plurality of feature control”. It is unclear mapping of the usage-feature, feature-feature control or both are being changed.
Claim 6 recites “adjust at least one weight of the machine learning model”. It is unclear if the weight is adjusted for a feature/ feature controls / parameters.
Claim 11 recites “instantiate management service on the second virtual machine” and later recites “virtual services executing on the second virtual machine”. It is unclear which service(s) are executing on the second virtual machines e.g. management or virtual service or both.
Claim 15 recites “according to the characteristics of the feature”. It is unclear what consists of characteristics of the feature.
Claim 17 recites SLA while claim recites SLO. It is unclear if SLO and SLA are referring to the same or different quantity/metrics and are interchangeable.
Claims 18 and 22 recites elements of claim 1 and have similar deficiency as claim 1. Therefore, they are rejected for the same rational. Remaining dependent claims are also rejected due to their dependency on the rejected independent claims.

Claim Rejections - 35 USC § 101

35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1-5, 7, 10-25 are rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea) without significantly more or integrating into practical application.  

The claimed invention is directed to abstract idea of "mapping the defined usage of the accessible feature to a plurality of feature controls using retrieved computation model" without significantly more. The claim(s) recite(s) "obtaining SLO, retrieving a computation model based on KPI in SLO, map the feature to the feature controls and monitor the resource usage using plurality of feature control" at a high level of generality". This judicial exception is not integrated into a practical application because additional claim elements alone or in combination do not include inventive concept that indicate improvement in technology or technical field. The claim(s) does/do not include additional elements that are sufficient to amount to significantly more than the judicial exception because additional claim element are either extra pre/post solution activities that are either insignificant and/or well-known, routine and conventional.
Based upon at least the decision by the United States Supreme Court in Alice Corp. v. CLS Bank Int'l, 134 S. Ct. 2347, 2354 (2014), post-Alice precedential court decisions, and 2019 Revised Patent Subject Matter Eligibility Guidance, claims 1-5, 7, 10-25 are determined to be directed to an abstract idea.  Examples of abstract ideas include at least Mathematical concepts, Mental process and Certain Methods of organizing human activity.
Step 1: Statutory category? - Yes
	claims 1-25: Yes 
Step 2A prong 1: Recites a judicial exception? - Yes
	Claim 1 recites “map the defined usage of the accessible feature to a plurality of feature controls using the retrieved computation model, the plurality of feature controls associated with platform resources of the edge computing device that are pre-allocated to the container” (abstract idea: mapping of feature to feature controls : observe/judge/evaluate - merely mental process).

Step 2A prong 2: Integrate judicial exception into practical application? - No
	Additional elements of claim 1: An edge computing device in an edge computing system (i.e. claims tied to the technological environment); processing circuitry, memory device comprising instructions stored thereon, wherein the instructions, when executed by the processing circuitry, configure the processing circuitry to perform operations (i.e. generic computing components/methods); obtain, from an orchestration provider, a Service Level Objective (SLO), the SLO defining usage of an accessible feature of the edge computing device by a container executing on a virtual machine within the edge computing system (i.e. data gathering, insignificant pre-solution activity); retrieve a computation model based on at least one key performance indicator (KPI) specified in the SLO (i.e. insignificant pre-solution activity); monitor usage of the platform resources allocated to the container using the plurality of feature controls (i.e. insignificant post-solution activity).

Step 2B: Amount to significantly more than judicial exception? - No
Additional claim elements same as step 2A prong 2 

First, claims 1-17 are directed to a system and passes the step 1 (Step 1 - Yes). Thus, the analysis moves to step 2A of the two-prong inquiry of Mayo/Alice two-part framework. 

	Claim 1 is directed to "obtaining SLO, retrieving a computation model based on KPI in SLO, map the feature to the feature controls and monitor the resource usage using plurality of feature control" at a high level of generality. The claim elements of “map the defined usage of the accessible feature to a plurality of feature controls using the retrieved computation model”, as drafted, under its broadest reasonable interpretation, covers performance of the limitation in the mind. For example, mapping feature to plurality of feature controls using the model is an example of associating a variable to the dependent parameter based on a given computation model, which can be performed entirely in the human mind or using pen and paper. If a claim limitation, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer component, then it falls within the “Mental Processes” grouping of abstract ideas. Accordingly, the claim recites an abstract idea (Revised Step 2A PRONG ONE -Yes). 

The judicial exception is not integrated into a practical application. In particular, the claim 1 only recites claim elements of an edge computing device in an edge computing system (i.e. claims tied to the technological environment); processing circuitry, memory device comprising instructions stored thereon, wherein the instructions, when executed by the processing circuitry, configure the processing circuitry to perform operations (i.e. generic computing components/methods); obtain, from an orchestration provider, a Service Level Objective (SLO), the SLO defining usage of an accessible feature of the edge computing device by a container executing on a virtual machine within the edge computing system (i.e. data gathering, insignificant pre-solution activity); retrieve a computation model based on at least one key performance indicator (KPI) specified in the SLO (i.e. insignificant pre-solution activity); monitor usage of the platform resources allocated to the container using the plurality of feature controls (i.e. insignificant post-solution activity). As indicated in the parenthesis with each additional claim elements, these additional elements recite generic computing component or generic computing method, that when considered alone or in combination, either fall into insignificant pre/post solution activities or merely tieing the generic components/methods to a particular technological environment without particularly improving functioning of the computer or technical field/environment. For example, processing circuitry, memory device are generic computing component and monitoring resource usage are generic are computing method and therefore are examples of generic and routinely performed method in the edge computing device as recognized by one of ordinary skills in the art. These additional elements don’t recite any specific technological improvement or tie the claim elements to specific improvement in technology as described in the specification. These additional claim elements are example of linking the abstract idea to a particular technological environment and resembles the idea of pre/post insignificant solution activity and can’t be considered to impose additional limitations on the abstract idea of the claim. Accordingly, the claim is directed to an abstract idea and is not integrated into a practical application (Revised Step 2A PRONG TWO - No) and therefore the analysis moves to step 2B of the Mayo/Alice two-part framework.

The claim doesn’t include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, the additional claim elements of the processing unit for the data processing system are an example of pre/post-solution activity and are merely linking the abstract idea to a particular technological environment and/or well-known, routine and conventional (specification: Background, IDS,  filed on 01/28/2020, references cited in PTO-892) and are not sufficient to amount to significantly more than the judicial exception. The claim is not patent eligible.


Independent claims 18 and 22 recites similar claim elements as claim 1 and are rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception and additional claim elements neither integrate nor amounts to significantly more, based on similar analysis as above with respect to claim 1.

Dependent claims 2-5, 7, 10-17, 19-21, 23-24 recite claim elements that are either abstract idea or additional claim elements, that individually or in combination, are either generic computing methods/components or insignificant pre-post solution activity and neither integrate into practical application nor amount to significantly more, based on similar analysis as above with respect to claim 1. 
Therefore, the claim(s) 1-5, 7, 10-25 are rejected under 35 U.S.C. 101 as being directed to judicial exception without integrating into practical application or significantly more.


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.



Claims 1-25 is/are rejected under 35 U.S.C. 103 as being unpatentable over Saxena et al. (US Pub. No. 2019/0132197 A1, hereafter Saxena) in view of Hari (US Pub. No. 2020/0073717 A1).
Highlighted claim elements are missing from the respective cited prior art.

As per claim 1, Saxena teaches the invention substantially as claimed including an edge computing device in an edge computing system (fig 1 edge site computer system 130 federated edge computer system 150), comprising: 
processing circuitry (fig 2 compute 282 [0130] server 130, CPUs); and 
a memory device comprising instructions stored thereon (fig 2 storage 280 [0130] memories), wherein the instructions, when executed by the processing circuitry, configure the processing circuitry to perform operations to ([0041] memory store instructions, executed by the hardware processor, cause): 
obtain, from an orchestration provider (fig 2 resource/service orchestration engine 212), a Service Level Objective (SLO), the SLO defining usage of an accessible feature of the edge computing device ([0031] customer inventory document CID, specify type of bandwidth/storage, IOPS, how many processing cores to be deployed for the workload, expected network performance metrics, expected platform/service function availability metrics,  CID collected [0040] receiving data representing metrics, edge computer system fig 5 504 [0011] SLA)  by a container executing on a virtual machine within the edge computing system (fig 2 end site computer system 130 container 274 [0022] deploy virtual machine on the edge site computer system 130 ); 
retrieve a computation model based on at least one key performance indicator (KPI) specified in the SLO ([0040] determining at least one playbook, deployment, elements, in the edge computer system, automated deployment [0037] key performance indicators KPI [0031] customer inventory document CID, specify type of bandwidth/storage, IOPS, how many processing cores to be deployed for the workload, expected network performance metrics, expected platform/service function availability metrics, CID collected [0040] receiving data representing metrics, edge computer system fig 5 504 [0011] SLA); 
map the defined usage of the accessible feature to a plurality of feature controls using the retrieved computation model ([0007] provide resources local to an end devices for reducing network congestion, improving response times, flexible and fast deployment [0012] resources, computing/networking/storage resources [0031] customer inventory document CID, specify type of bandwidth/storage, IOPS, how many processing cores to be deployed for the workload, expected network performance metrics, expected platform/service function availability metrics,  CID collected [0040] receiving data representing metrics, edge computer system fig 5 504 [0011] SLA  ), the plurality of feature controls associated with platform resources of the edge computing device that are pre-allocated to the container ([0007] provide resources local to an end devices for reducing network congestion, improving response times, flexible and fast deployment [0012] resources, computing/networking/storage resources [0031 [0040] [0026] containers, endsite computer system 130, share OS, separate application/runtime/services); and 
monitor usage of the platform resources allocated to the container using the plurality of feature controls ([0013] automatic management, resources, monitored system performance/load [0031] customer inventory document CID, specify type of bandwidth/storage, IOPS, how many processing cores to be deployed for the workload, expected network performance metrics, expected platform/service function availability metrics,  CID collected). 

Saxena doesn’t specifically teach SLO defining usage by a container, computation model, map the defined usage of using the retrieved computation model, platform resources of the edge computing device that are pre-allocated to the container, monitor usage of the platform resources allocated to the container.

Hari, however, teaches SLO defining usage by a container ([0004] receiving performance information of the set of containers [0033] performance information, latency, throughput, traffic, for each container), computation model (fig 1 machine learning model 110), map the defined usage of the accessible feature to a plurality of feature controls using the retrieved computation model ([0061] identifying the resources to be adjusted, parameters that control those resources are identified and updated parameters are generated[0064] fig. 4 extract neural network model features e.g. processor usage percentage, memory usage percentage, storage usage percentage, latency percentage, traffic percentage 404 [0031] container, set of parameters, control and limits resources used by the container, hardware resources and limit, how much processor, memory, and storage consumed by the container), platform resources of the edge computing device that are pre-allocated to the container ([0004] adjusting, resource, set of containers, updating parameter, output vector, machine learning, resource, controlled, parameter), monitor usage of the platform resources allocated to the container ([0034] monitoring, records, performance information, agent, containers [0044] monitoring, parameter, adjust, performance information, received, containers).

	It would have been obvious to one of ordinary skills in the art before the effective filing date of the invention was made to combine the teachings of Saxena with the teachings of Hari of receiving performance information of set of containers, machine learning model, identifying the resources to be adjusted and associated parameter controls, monitoring usage of containers to improve efficiency and allow 
 SLO defining usage by a container, map the defined usage of the accessible feature to a plurality of feature controls using the retrieved computation model, the plurality of feature controls associated with platform resources of the edge computing device that are pre-allocated to the container, monitor usage of the platform resources allocated to the container to the method of Saxena as in the instant invention. The combination of cited analogous (Saxena [0001] abstract; Hari [0004]) prior art would have been obvious because applying known method of receiving performance information of set of containers, machine learning model, identifying the resources to be adjusted and associated parameter controls, monitoring usage of containers as taught by Hari to yield predictable results with reasonable expectation of success and with improved efficiency (Saxena [0001] Hari [0003]).

As per claim 2, Saxena teaches wherein the virtual machine is hosted by the edge computing device (fig 2 end site computer system 130 [0022] deploy VM on the edge site computer system 130).
Hari teaches remaining claim elements of wherein the instructions further configure the processing circuitry to perform operations to: 
detect a deviation in at least one of the plurality of feature controls during the usage of the platform resources that are pre-allocated to the container ([0004] performance information of set of containers, alert generated, comparing to set of thresholds [0055] alert generated, performance information received from the load balancer and the agent within the container, compared with thresholds). 

PRELIMINARY AMENDMENTPage 3Serial Number:16/723,330Dkt: (AC5274-US) 1884.954US1Filing Date: December 20, 2019As per claim  3, Hari teaches wherein the instructions further configure the processing circuitry to perform operations to: 
determine a resource improvement rate based on the detected deviation ([0065] fig 3 312-316-adjust resources, updating parameters, reallocation 324 increasing/decreasing amount of resources, containers i.e. rate can be determined based on reallocation/adjustment [0004] performance information of set of containers, alert generated, comparing to set of thresholds [0055] alert generated, performance information received from the load balancer and the agent within the container, compared with thresholds [0076] improvement accuracy, training step repeated).  

As per claim 4, Hari teaches wherein the instructions further configure the processing circuitry to perform operations to: adjust mapping of the defined usage of the accessible feature to the plurality of feature controls ([0061] identifying the resources to be adjusted, parameters that control those resources are identified and updated parameters are generated.[0064] fig. 4 extract neural network model features e.g. processor usage percentage, memory usage percentage, storage usage percentage, latency percentage, traffic percentage 404 [0031] container, set of parameters, control and limits resources used by the container, hardware resources and limit, how much processor, memory, and storage consumed by the container) based on the resource improvement rate ([0065] fig 3 312-316-adjust resources, updating parameters, reallocation 324 increasing/decreasing amount of resources, containers i.e. rate can be determined based on reallocation/adjustment [0004] performance information of set of containers, alert generated, comparing to set of thresholds [0055] alert generated, performance information received from the load balancer and the agent within the container, compared with thresholds [0076] improvement accuracy, training step repeated).  

As per claim 5, Hari teaches adjust allocation of the platform resources to the container based on the resource improvement rate ([0065] fig 3 312-316-adjust resources, updating parameters, reallocation 324 increasing/decreasing amount of resources, containers i.e. rate can be determined based on reallocation/adjustment [0004] performance information of set of containers, alert generated, comparing to set of thresholds [0055] alert generated, performance information received from the load balancer and the agent within the container, compared with thresholds [0076] improvement accuracy, training step repeated).  

As per claim 6, Hari teaches wherein the computation model is a machine learning model (fig. 1 machine learning model 110), and wherein the instructions further configure the processing circuitry to perform operations to: 
adjust at least one weight of the machine learning model ([0070] fig 4 408 updating weights of the neural network model based on back propagated training prediction errors) based on the resource improvement rate ([0070] training prediction errors [0065] fig 3 312-316-adjust resources, updating parameters, reallocation 324 increasing/decreasing amount of resources, containers i.e. rate can be determined based on reallocation/adjustment [0076] improvement accuracy, training step repeated).  

As per claim 7, Saxena teaches wherein the SLO further defines usage of the accessible feature by a virtual service (([0031] customer inventory document CID, specify type of bandwidth/storage, IOPS, how many processing cores to be deployed for the workload, expected network performance metrics, expected platform/service function availability metrics,  CID collected [0040] receiving data representing metrics, edge computer system fig 5 504 [0011] SLA), and the instructions further configure the processing circuitry to perform operations to:  PRELIMINARY AMENDMENTPage 4 Serial Number:16/723,330Dkt: (AC5274-US) 1884.954US1 Filing Date: December 20, 2019 
allocate a subset of the platform resources of the edge computing device to the container (fig 1 end site computer system 130 federated edge computer system 150 fig 2 end site computer system 130 container 274 [0021] SDN, resources, logically isolated for different services [0035] scale up/down resources [0036] redistribute resources across one or multiple edge sites); and 
allocate at least a second subset of the platform resources of the edge computing device to an edge service instance instantiated as the virtual service on a second virtual machine in the edge computing system (fig 2 end site computer system 130 federated edge computer system 150 [0022] deploy virtual machine on the edge site computer system 130 [0024] deploying logically-isolated virtualized networks associated with different EaaS-based services [0021] SDN, resources, logically isolated for different services [0022] deploy computing resources virtual machine on the edge computer 130, manage computing resources [0036] redistribute resources across one or multiple edge sites).  

As per claim 8, Saxena teaches wherein the edge service instance includes a network function virtualization (NFV) instance instantiated as part of the virtual service ([0021] software defined networking, EassS based services [0022] deploy virtual machine on the edge site computer [0024] SDN, deploying, virtualized networks, services [0025] federated service container, deploying logically isolated virtualized networks).  

As per claim 9, Saxena teaches wherein the edge service instance is an edge service chain including multiple network function virtualization (NFV) instances instantiated as part of the virtual service ([0022] deploy, VM, edge computer system 130, service chains, edge functions [0024] SDN, deploying, virtualized networks, services [0025] federated service container, deploying logically isolated virtualized networks). 

As per claim 10, Saxena teaches wherein the instructions further configure the processing circuitry to perform operations to: 
map the defined usage of the accessible feature by the virtual service to a second plurality of feature controls using the retrieved computation model ([0011] edge services, SLA metrics [0012] resources, computing/networking /storage resources [0024] EaaS based services [0031] customer inventory document CID, specify type of bandwidth/storage, IOPS, how many processing cores to be deployed for the workload, expected network performance metrics, expected platform/service function availability metrics,  CID collected [0040] receiving data representing metrics, edge computer system fig 5 504), the second plurality of feature controls associated with the at least second subset of the platform resources of the edge computing device allocated to the edge service instance ([0007] provide resources local to an end devices for reducing network congestion, improving response times, flexible and fast deployment [0011] services, SLA, [0012] resources, computing/ networking/ storage resources [0031 [0040] [0026] containers, endsite computer system 130, share OS, separate application/runtime/services resources [0036] redistribute resources across one or multiple edge sites); and
monitor usage of the at least second subset of the platform resources allocated to the edge service instance to detect a deviation from the second plurality of feature controls ([0013] automatic management, resources, monitored system performance/load [0031] customer inventory document CID, specify type of bandwidth/storage, IOPS, how many processing cores to be deployed for the workload, expected network performance metrics, expected platform/service function availability metrics,  CID collected [0011] services, SLA, failure to comply).  


As per claim 11, Saxena teaches wherein the second virtual machine used for instantiating the edge service instance is at the edge computing device (fig 2 end site computer system 130 [0022] deploy VM on the edge site computer system 130 [0021] EaaS-based services), and wherein the instructions further configure the processing circuitry to perform operations to:  PRELIMINARY AMENDMENTPage 5 Serial Number:16/723,330Dkt: (AC5274-US) 1884.954US1 Filing Date: December 20, 2019 
instantiate a platform resource management service on the second virtual machine  (fig 2 resource and service orchestration engine 212 edge and deployment and management engine 211 [0026] edge computer system, containers, virtual machines ), the platform resource management service configured to manage allocations of the second subset of the platform resources among containers or virtual services executing on the second virtual machine ([0036] redistribute resources across one or multiple edge sites [0026] edge computer system, containers, virtual machines [0027] establish isolated virtual storage for different EaaS based network ).

As per claim 12, Saxena teaches wherein the instructions further configure the processing circuitry to perform operations to: 
receive, from a platform software of the edge computing device, availability information for the platform resources of the edge computing device (fig 1 edge site computer system 130 federated edge computer system 150 cloud based system 100) ; and 
allocate the platform resources of the edge computing device to the container based on the availability information (fig 1 edge site computer system 130 federated edge computer system 150 cloud based system 100 [0026] containers).  
Hari teaches remaining claim elements of receive, from a platform software, availability information for the platform resources ([0032] resources that area available to and consumed by the container) and allocate the platform resources to the container based on the availability information ([0032] resources that area available to and consumed by the container [0005] adjusting resources of the set of containers).

As per claim 13, Saxena teaches to: receive a resource availability update via a sideband application programming interface (API) of the edge computing device, the resource availability update indicating addition or removal of dynamically off-loadable/on-loadable platform resources of the edge computing device ([0013] automatic management, resources, resources, EaaS, managed, API, maintaining high availability,  fig 1 130150 182 ).  
Hari teaches remaining claim elements of receive a resource availability update, the resource availability update indicating addition or removal of dynamically off-loadable/on-loadable platform resources ([0032] resources that are both available to and consumed by the container [0065] increasing/decreasing amount of resources available to the containers, adding/reducing processing/memory/storage).


As per claim 14, Saxena teaches re-map the defined usage of the accessible feature to a second plurality of resource controls using the retrieved computation model and further based on the resource availability update ([0007] provide resources local to an end devices for reducing network congestion, improving response times, flexible and fast deployment [0012] resources, computing/networking/storage resources [0031] customer inventory document CID, specify type of bandwidth/storage, IOPS, how many processing cores to be deployed for the workload, expected network performance metrics, expected platform/service function availability metrics,  CID collected [0040] receiving data representing metrics, edge computer system fig 5 504 [0011] SLA ); and  PRELIMINARY AMENDMENTPage 6 Serial Number:16/723,330Dkt: (AC5274-US) 1884.954US1 Filing Date: December 20, 2019 
monitor usage of the platform resources allocated to the container using the second plurality of resource controls ([0013] automatic management, resources, monitored system performance/load [0031] customer inventory document CID, specify type of bandwidth/storage, IOPS, how many processing cores to be deployed for the workload, expected network performance metrics, expected platform/service function availability metrics,  CID collected ).  

Hari teaches remaining claim elements of re-map usage feature to resource control using the retrieved computation model ([0061] identifying the resources to be adjusted, parameters that control those resources are identified and updated parameters are generated[0064] fig. 4 extract neural network model features e.g. processor usage percentage, memory usage percentage, storage usage percentage, latency percentage, traffic percentage 404 [0031] container, set of parameters, control and limits resources used by the container, hardware resources and limit, how much processor, memory, and storage consumed by the container),  and further based on the resource availability update ([0040] current processor/memory/storage usage, available processing power/memory/storage [0070] repeating , training step based on comparison of validation accuracy to training accuracy) and monitor resource allocated to the container ([0034] monitoring, records, performance information, agent, containers [0044] monitoring, parameter, adjust, performance information, received, containers).


As per claim 15, Saxena teaches wherein the feature is a hardware resource or a service of the edge computing device ([0029] server 130 include hardware resources, CPUs, memories fig 2 end site computer system 282), that is accessible by a client device according to characteristics of the feature ([0018] edge site  computer 
system 130, serve a particular group of end device ).  

As per claim 16, Saxena teaches wherein the edge computing system is a Mobile Access Edge Computing (MEC) system operating according to a MEC specification ([0001] edge computing, cellular wireless telecommunication network fig. 1 edge site computer system 130 federated edge computer system 150 core data center server 180 telecommunication network 120), wherein the edge computing device is an MEC host (fig 1 edge site computer system 130 [0029] server 130), and wherein the feature is a MEC resource accessible within the MEC host ([0031] type of bandwidth/storage,  processing cores [0012] resources, computing/networking/storage resources).  

As per claim 17, Saxena teaches a storage device, wherein the SLA is stored locally at the edge computing device using the storage device ([0007] fig 2 storage 280 end site computer system 282 [0031] customer inventory document CID, specify type of bandwidth/storage, IOPS, how many processing cores to be deployed for the workload, expected network performance metrics, expected platform/service function availability metrics, CID collected).  

Claim 18 recites claim elements similar to those of claim 1. Therefore, it is rejected for the same rational.

Claim 19 recites claim elements similar to those of claim 2. Therefore, it is rejected for the same rational.
Claim 20 recites claim elements similar to those of claim 3. Therefore, it is rejected for the same rational.
Claim 21 recites claim elements similar to those of claim 4. Therefore, it is rejected for the same rational.

Claim 22 recites method performed by an edge computing device operable in an edge computing system, comprising elements similar to those of claim 1. Therefore, it is rejected for the same rational.

Claim 23 recites the method of claim 22, reciting limitations similar to those of claim 2. Therefore, it is rejected for the same rational.

Claim 24 recites the method of claim 22, reciting limitations similar to those of claim 7. Therefore, it is rejected for the same rational.
Claim 25 recites the method of claim 22, reciting limitations similar to those of claim 10. Therefore, it is rejected for the same rational.

Conclusion

The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Chitalia; Harshit Naresh et al. (US 20200007405 A1) teaches monitoring and policy control of distributed data and control planes for virtual nodes
Cook; Nigel T. et al. (US 20140195673 A1) teaches dynamically balancing execution resources to meet a budget and a qos of projects.
Roy; Parantap et al. (US 20180285166 A1) teaches micro-level monitoring, visibility and control of shared resources internal to a processor of a host machine for a virtual environment.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ABU ZAR GHAFFARI whose telephone number is (571)270-3799.  The examiner can normally be reached on Monday-Thursday 9:00 - 17:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Meng-Ai AN can be reached on 571-272-3756.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


ABU ZAR GHAFFARI
Primary Examiner
Art Unit 2195



/ABU ZAR GHAFFARI/Primary Examiner, Art Unit 2195